UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6368


ROLAND MATHIS,

                     Plaintiff - Appellant,

              v.

DR. IRENE WASYLYK; GARLAND R. WARD, PA-C; ARH APPALACHIAN
REGIONAL HEALTH CARE HOSPITAL,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Irene C. Berger, District Judge. (5:18-cv-01487)


Submitted: August 15, 2019                                   Decided: September 3, 2019


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roland Mathis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roland Mathis, a federal prisoner, appeals the district court’s order adopting the

recommendation of the magistrate judge and dismissing his complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

Based on his allegations, the magistrate judge found that he was seeking damages from

privately employed personnel for conduct for which he would have a cause of action under

state law; and there was no Bivens liability. Mathis did not timely file specific objections

to the magistrate judge’s recommendation. On appeal, he argues that his failure was due

to his mail being delayed. However, even assuming he did not waive his right to appellate

review of the district court’s order accepting the recommendation, he fails to show any

error in the recommendation or the order dismissing his complaint. See Minneci v. Pollard,

565 U.S. 118, 131 (2012). Accordingly, we affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2